                 Case 2:21-cv-00287-JCC Document 24 Filed 04/15/21 Page 1 of 4




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CECILE A. BROWN,                                       CASE NO. C21-0287-JCC
10                             Plaintiff,                   ORDER
11          v.

12   UNITED STATES OF AMERICA, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff Cecile Brown’s motion to disqualify
16   (Dkt. No. 19). Having reviewed the motion and the relevant record, the undersigned hereby
17   DECLINES to recuse voluntarily and REFERS the motion to Chief Judge Martinez in
18   accordance with Local Civil Rule 3(f).
19          I.       BACKGROUND
20          Ms. Brown’s motion to proceed in forma pauperis was granted on March 15, 2021. (See
21   Dkt. No 5.) Two days later, the Court dismissed the complaint without prejudice under 28 U.S.C.
22   § 1915(e)(2) because it failed to state a claim upon which relief could be granted and because
23   Ms. Brown’s request for $1.9 trillion dollars in damages was frivolous. (See Dkt. No. 12). Later
24   that night, Ms. Brown filed a “statement” and a first amended complaint. (See Dkt. Nos. 13, 14.)
25   The next day, she filed a second amended complaint. (See Dkt. No. 15.) That was a Thursday.
26   By the following Tuesday, it had come to the Court’s attention that Ms. Brown had been calling


     ORDER
     C21-0287-JCC
     PAGE - 1
               Case 2:21-cv-00287-JCC Document 24 Filed 04/15/21 Page 2 of 4




 1   the Clerk’s Office, the Courtroom Deputy, and Chambers multiple times each day, apparently in

 2   an effort pressure the Clerk’s Office to issue a summons. (See Dkt. No. 18 at 1.) The Court

 3   entered an order explaining that the Clerk’s Office would not issue a summons until the Court

 4   completed its § 1915 review and that, as noted in Local Civil Rule 7(b)(5), the Court generally

 5   endeavors to complete § 1915 reviews within 30 days. (See id.) The Court also ordered Ms.

 6   Brown to stop calling the Clerk’s Office, the Courtroom Deputy, or Chambers “to request the

 7   issuance of a summons or for the purpose of checking on the status of the Court’s § 1915 review

 8   until” at least 30 days after her amended complaint was filed. (Id. at 2.)
 9          Later that evening, Ms. Brown moved to disqualify the undersigned based on alleged
10   “personal bias or prejudice concerning a party,” “personal knowledge of disputed evidentiary
11   facts,” and because of the undersigned’s alleged “refus[al] to decide the case timely and forcing
12   plaintiff to wait several weeks for a decision when the Judge knows case is granted by law and
13   . . . when the government has stolen from plaintiff.” (Dkt. No. 19.)
14          II.     LEGAL STANDARD
15          A federal judge must “disqualify himself in any proceeding in which his impartiality
16   might reasonably be questioned,” “[w]here he has a personal bias or prejudice concerning a
17   party, or personal knowledge of disputed evidentiary facts concerning the proceeding.” 28
18   U.S.C. §§ 455(a), (b)(1). A judge must disqualify under these provisions if “a reasonable person

19   with knowledge of all the facts would conclude that the judge’s impartiality might reasonably be

20   questioned.” Blixseth v. Yellowstone Mountain Club, LLC, 742 F.3d 1215, 1219 (9th Cir. 2014)

21   (quoting Persnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008)). “Absent a factual showing

22   of a reasonable basis for questioning his or her impartiality, or allegations of facts establishing

23   other disqualifying circumstances, a judge should participate in cases assigned.” Maier v. Orr,

24   758 F.2d 1578, 1583 (Fed. Cir. 1985). “Conclusory statements” or a party’s “unsupported beliefs

25   and assumptions” do not require a judge to recuse. Id.

26   //


     ORDER
     C21-0287-JCC
     PAGE - 2
               Case 2:21-cv-00287-JCC Document 24 Filed 04/15/21 Page 3 of 4




 1          III.    DISCUSSION

 2          The primary basis for Ms. Brown’s recusal motion is that the Court ordered her to

 3   temporarily stop calling the Clerk’s Office, the Courtroom Deputy, and Chambers to check on

 4   the status of the Court’s § 1915 review after the Court learned she had been calling multiple

 5   times per day every day since filing her amended complaint. That is not a valid basis for the

 6   undersigned to recuse. “[J]udicial rulings alone almost never constitute a valid basis for a bias or

 7   partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). “Recusal is only warranted

 8   if rulings are based on extrajudicial ‘knowledge that the [judge] ought not to possess’ or ‘reveal
 9   such a high degree of favoritism or antagonism as to make fair judgment impossible.’” Blixseth,
10   742 F.3d at 1220 (quoting Likety, 510 U.S. at 550, 555). Here, the Court’s order does not reveal a
11   high degree of antagonism that makes fair judgment impossible, nor is it based on extrajudicial
12   knowledge that the Court ought not possess. Ms. Brown called Court staff multiple times per day
13   every day after her amended complaint was filed demanding that the Court accelerate its § 1915
14   review and issue a summons. Since the purpose of those calls was to pressure the Court to issue a
15   decision more quickly, Ms. Brown cannot credibly argue that the Court ought not know about
16   those calls. Therefore, the Court DECLINES to recuse voluntarily on this basis.
17          Ms. Brown’s assertion that the undersigned has “personal knowledge of disputed
18   evidentiary facts concerning the proceeding” is a conclusory statement, unsupported by any

19   specific factual allegations, that is not sufficient to require the undersigned to recuse. Ms. Brown

20   is a resident of Louisiana and her lawsuit is based on adverse benefits determination from the

21   Board of Veterans Appeals in Washington, D.C. (See Dkt. No. 1 at 1–4.) She does not provide

22   any factual basis for her assertion that the undersigned has personal knowledge related to that

23   proceeding. Therefore, the Court DECLINES to recuse voluntarily on that basis.

24          Finally, Ms. Brown’s allegation that the undersigned “refus[es] to decide the case timely

25   and [is] forcing plaintiff to wait several weeks for a decision when the Judge knows case is

26   granted by law,” (Dkt. No. 19), is meritless. As explained in the Court’s previous order and in


     ORDER
     C21-0287-JCC
     PAGE - 3
               Case 2:21-cv-00287-JCC Document 24 Filed 04/15/21 Page 4 of 4




 1   Local Civil Rule 7(b)(5), the Court endeavors to decide all motions within 30 days of the date

 2   they are ready for the Court’s consideration. In many cases, the Court requires more than 30 days

 3   to decide a motion. Thus, the Court has not treated Ms. Brown’s case differently than the mine

 4   run of cases. That Ms. Brown would prefer the Court to issue a decision within days of her filing

 5   her amended complaint is not a basis for recusal. Therefore, the Court DECLINES to recuse

 6   voluntarily on that basis.

 7          IV.     CONCLUSION

 8          Having reviewed the motion and the relevant record, the Court hereby DECLINES to
 9   recuse voluntarily and REFERS the motion to Chief Judge Martinez in accordance with Local
10   Civil Rule 3(f). The Court’s § 1915 review of Ms. Brown’s amended complaint is STAYED
11   until Judge Martinez issues a decision on the recusal motion.
12

13          DATED this 15th day of April 2021.




                                                         A
14

15

16
                                                         John C. Coughenour
17                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C21-0287-JCC
     PAGE - 4
